Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on  January 30, 2020. Claims 1-11 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ginther et al. US2018/0208189 (“Ginther”).

Regarding claim(s) 1, 9-11. Ginther discloses a controller (60) that controls vehicle body behavior of a motorcycle (100), the controller (60) comprising: 
an acquisition section (61) that acquires trigger information generated in accordance with peripheral environment of the motorcycle (100) (para. 14, e.g. one or more forward travel sensors 68. The forward travel sensor 68 can be a forward-facing sensor including any or all of: a camera, a RADAR sensor, or a LIDAR sensor.); and 
an execution section (62) that initiates a control mode making the motorcycle (100) execute an automatic brake operation in accordance with the trigger information acquired by the acquisition section (61) and makes the motorcycle (100) generate a braking force (abstract, para. 3, e.g. controlling autonomous actuation of a brake on a saddle-ride vehicle. A trigger for an autonomous braking event for the brake is identified with a controller. In response to the identification of the autonomous braking event trigger, one or both of the following are performed with the controller: c), 
wherein the acquisition section (61) further acquires seat load information that is information of a load received by a seat (1a, 1b) of the motorcycle (100) (para. 12, e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10).), and 
the execution section (62) changes the automatic brake operation, which is executed in the control mode, in accordance with the seat load information acquired by the acquisition section (61) (para. 2, e.g. the controller is programmed to perform one or both of the following in response to the identification of the autonomous braking event trigger: check for a positive cognitive engagement of the rider with the rider cognition sensor, and check for a positive physical engagement of the rider with the rider physical sensor. Para. 12, e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10). The signal from the seat sensor 46 can be representative of the actual weight exerted or can simply be a binary output if the seat sensor 46 is a switch configured to close when a predetermined amount of weight (e.g., 30 lbs. or 50 lbs.) is being exerted on the seat 28.)

Regarding claim(s) 2. Ginther discloses wherein the execution section (62) changes the braking force, which is generated in the motorcycle (100) in the automatic brake operation executed in the control mode, in accordance with the seat load information acquired by the acquisition section (61) (para. 2, e.g. the controller is programmed to perform one or both of the following in response to the identification of the autonomous braking event trigger: check for a positive cognitive engagement of the rider with the rider cognition sensor, and check for a positive physical engagement of the rider with the rider physical sensor. Para. 12, e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10). The signal from the seat sensor 46 can be representative of the actual weight exerted or can simply be a binary output if the seat sensor 46 is a switch configured to close when a predetermined amount of weight (e.g., 30 lbs. or 50 lbs.) is being exerted on the seat 28.)

Regarding claim(s) 3. Ginther discloses wherein the execution section (62) changes initiation timing of the automatic brake operation, which is executed in the control mode, in accordance with the seat load information acquired by the acquisition section (61) (para. 38, e.g. onfirmation at one of the steps 216, 218, and following the actuation of the indicator(s) 40, 90, 98, 102, 106 to alert the rider, the controller 64 may proceed to step 220 to actuate autonomous braking after a brief time delay at step 224 of a predetermined time interval (e.g. 200 ms to 500 ms). In lieu of the time delay scheme or in combination therewith, the controller 64 may proceed to a modified step 220 in which the engine throttle is closed and optionally a predetermined autonomous actuation of the brake 48 is applied to achieve an amount of deceleration distinctly below the ABS threshold.)

Regarding claim(s) 4. Ginther discloses wherein the acquisition section (61) acquires the seat load information on the basis of a detection result of an external force detector (42) that detects an external force acting on the seat (1a, 1b) of the motorcycle (100) (para. 12, para. 34, e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10).)

Regarding claim(s) 5. Ginther discloses wherein the external force detector (42) includes a sensor (42a) that detects the load received by a driver's seat (1a) of the motorcycle (100) (para. 12, para. 34,  e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10).)

Regarding claim(s) 6. Ginther discloses wherein the external force detector (42) includes a sensor (42b) that detects the load received by a tandem seat (1b) of the motorcycle (100) (para. 12, para. 34, e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10).)

Regarding claim(s) 7. Ginther discloses wherein the execution section (62) changes the automatic brake operation, which is executed in the control mode, in accordance with a result of a comparison between a value that is acquired as the seat load information and a threshold value (para. 12, para. 34, e.g. The signal from the seat sensor 46 can be representative of the actual weight exerted or can simply be a binary output if the seat sensor 46 is a switch configured to close when a predetermined amount of weight (e.g., 30 lbs. or 50 lbs.) is being exerted on the seat 28.)

Regarding claim(s) 8. Ginther discloses wherein the acquisition section (61) further acquires vehicle body posture information that is related to a bank angle generated in the motorcycle (100), and the execution section (62) changes the threshold value in accordance with the vehicle body posture information acquired by the acquisition section (61) (para. 12, para. 34, para. 39, e.g. This determination can further take into consideration known lean angle limitations of the motorcycle 10 and/or predetermined values for predicted tire grip. In other situations, the controller 64 may identify that the rider is conducting the motorcycle 10 through an evasive maneuver to avoid an object such as another vehicle.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kajiyama et al. US2017/0028971: An automatic brake device for a saddle riding type vehicle, the automatic brake device including a front brake and a rear brake capable of being actuated independently of each other, and a brake modulator configured to control actuation of the front and rear brakes. The brake modulator includes collision possibility determining means for determining a possibility of collision of the own vehicle with a front obstacle.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666